Exhibit 10.1

 

FORM OF AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

                THIS AMENDMENT NO. 1 (hereinafter the “Amendment”) TO THE
EMPLOYMENT AGREEMENT between [Executive Name — See Appendix 1] (hereinafter
“Employee”) and NEON Systems, Inc. (hereinafter “Employer”) dated January 1,
2004 (the “Original Agreement”), is made and entered into effective as of August
11, 2005, by and between Employee and Employer.

 

W I T N E S SE T H:

 

1.             Section 7. Termination is hereby amended, replaced and superseded
in its entirety by the following new Section

 

“7.           Termination.  Notwithstanding any other provisions of this
Agreement, the Term of Employment shall terminate upon:

 

                                                                a.            
six (6) months following the death of Employee; or

 

                                                                b.            
six (6) months following Employee’s “disability” (For purposes of this
Agreement, the term “disability” shall mean the inability of Employee, arising
out of any medically determinable physical or mental impairment, to perform the
services required of him hereunder for a period of sixty (60) consecutive days
during which sixty (60) day period Employee’s compensation hereunder shall
continue); or

 

                                                                c.            
thirty (30) days prior written notice from Employer to Employee, without cause;
or

 

                                                                d.            
the occurrence of a Change in Control (as defined herein) and an Involuntary
Termination of Employee.  For purposes hereof, an Involuntary Termination shall
mean (i) without the Employee’s express written consent, a significant reduction
of the Employee’s duties, position or responsibilities relative to the
Employee’s duties, position or responsibilities in effect immediately prior to
such reduction, or the removal of the Employee from such position, duties and
responsibilities, unless the Employee is provided with comparable duties,
position  and responsibilities; (ii) without the Employee’s express written
consent, a substantial reduction, without good business reasons, of the
facilities and perquisites (including office space and location) available to
the Employee immediately prior to such reduction; (iii) a reduction by the
Company of the Employee’s base salary as in effect immediately prior to such
reduction; (iv) a material reduction by the Company in the kind or level of
employee benefits to which the Employee is entitled immediately prior to such
reduction with the result that the Employee’s overall benefits package is
significantly reduced; (v) without the Employee’s express written consent, the
relocation of the Employee to a facility or a location more than fifty (50)
miles from his current location; (vi) any purported termination of the Employee
by the Company which is not effected for Cause or for which the grounds relied
upon are not valid; or (vii) the failure of the Company to obtain the assumption
of this Agreement by any acquiring or successor entities; or

 

                                e.             thirty (30) days prior written
notice from Employee to Employer; provided, however, that Employer shall have
the right to waive such notice period by paying Employee one month severance in
lieu of such notice, such right to be exercised by Employer in its sole
discretion; or

 

                                f.              at Employer’s option,
immediately upon the existence of “cause.”  For purposes of this Agreement, the
term “cause” shall be defined as:

 

(1)                                  willful and continued failure of Employee
to substantially perform the duties required of him in this Agreement in a
manner satisfactory to Employer, in the sole discretion of a majority of the
members of the Board of Directors, exercised in good faith;  provided, however,
that the Term of Employment shall not be terminated pursuant to this
subparagraph (1) unless Employer first gives Employee a written notice (“Notice
of



 

--------------------------------------------------------------------------------


 


Deficiency”).  The Notice of Deficiency shall specify the deficiencies in
Employee’s performance of his duties.  Employee shall have a period of thirty
(30) days, commencing on receipt of the Notice of Deficiency, in which to cure
the deficiencies contained in the Notice of Deficiency.  If Employee does not
cure the deficiencies to the reasonable satisfaction of Employer, in Employer’s
sole reasonable discretion, within such thirty (30) day period, the Employer
shall have the right to immediately terminate the Term of Employment and this
Agreement.  The provisions of this subparagraph (1) may be invoked by Employer
any number of times and cure of deficiencies contained in any Notice of
Deficiency shall not be construed as a waiver of this subparagraph (1) nor
prevent the Employer from issuing any subsequent Notices of Deficiency;

(2)                                  the willful engaging by Employee in
misconduct which is materially injurious to Employer or its affiliates,
monetarily or otherwise;

(3)                                  any dishonesty by Employee in his dealings
with the Employer, the commission of fraud by Employee;

(4)                                  the conviction (or plea of guilty or nolo
contendere) of Employee of any felony or other crime involving dishonesty or
moral turpitude;

(5)                                  violation of any covenant or restriction
contained in Section 11 or Section 12 hereof;  or

(6)                                  unlawful use of narcotics or other
controlled substances, or use of alcohol or other drugs in a manner the Employer
reasonably determines to be adverse to the best interests of the Employer.

 

For all purposes of this Agreement, no act, or failure to act, on Employee’s
part shall be considered “willful” unless done, or omitted to be done, by him
not in good faith and without reasonable belief that his action or omission was
in, or not opposed to, the best interest of Employer or its affiliates.

 

                                                Upon termination of this
Agreement for any reason, Employee or Employee’s estate, as appropriate, shall
be entitled to receive (in addition to any fringe benefits payable upon death in
the case of Employee’s death) the compensation provided for in Section 3 hereof
(prorated on a daily basis) up to and including the effective date of
termination.  In addition, Employee shall be entitled to the severance
compensation set forth below in the event Employee’s employment is terminated
pursuant to the terms of subsections (c) and (d) of this Section 7.  In such
events, Employer shall pay to Employee as severance compensation a lump sum
amount equal to the prior [see Appendix 1] months’ total compensation paid to
Employee (provided, however, that in the event that no Incentive Compensation
was paid to Employee within the twelve (12) month period prior to such
termination, the full portion of Employee’s target Incentive Compensation for
the then-current fiscal year shall be included in the computation of the
severance compensation).”

 

2.             All other terms and conditions of the Agreement shall remain in
full force and effect and are hereby incorporated by this reference.

 

                IN WITNESS WHEREOF, the undersigned have hereunto set their
hands on the date first written above.

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

[Executive Name]

 

 

 

 

 

EMPLOYER:

 

 

 

 

 

NEON SYSTEMS, INC.

 

 

a Delaware Corporation

 

 

 

 

 

By:

 

 

 

Brian D. Helman, Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

 

Executive Name & Title

 

Months Severance

 

 

 

Mark J. Cresswell, President and CEO

 

Twelve

Brian D. Helman, CFO

 

Twelve

Shelby R. Fike, SVP and General Counsel

 

Twelve

Jerry Paladino, SVP of Worldwide Sales

 

Six

Chris Garner, SVP of Research & Development

 

Six

Robert Evelyn, SVP of Strategy and Solutions

 

Six

 